Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner notes that the reference numbers disclosed in the claims were not considered during examination since they do not limit the scope of the claims. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “(Fig. 1)” in line 5 should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the gas in both rings is in flow connection with one another" in lines 2-3.  There is insufficient antecedent basis for this limitation in claim 1. For examining purposes, claim 8 was understood to be dependent on claim 2 instead of claim 1, which has proper antecedent basis for the limitation. 
Claim 10 recites the limitation "when the rings are inflated, both a diameter of the rings and a diameter of the film tensioning element increase" in lines 5-7. There is insufficient antecedent basis for this limitation in claim 1. For examining purposes, claim 10 was understood to be dependent on claim 2 instead of claim 1, which has proper antecedent basis for the limitation. 
Claim 14 recites the limitation "the compressed air connection" in line 2. There is insufficient antecedent basis for this limitation in claim 1. For examining purposes, claim 14 was understood to be dependent on claim 7 instead of claim 1, which has proper antecedent basis for the limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 10,292,788 B2). 
Regarding claim 1, Mueller et al. teaches a film tensioning element (10, Fig. 1) comprising:
a lip ring (12, Fig. 1) and 
a vestibular ring (14, Fig. 1), 
between the lip ring and the vestibular ring, a film (16, Fig. 1) extends (see Figure 1), 
wherein at least the vestibular ring (14) and/or the lip ring (12) is filled with a gas under pressure (Col. 4 lines 26-31; via hollow members 52, see Figure 3).  
Regarding claim 3, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the gas is air or ambient air (Col. 2 lines 35-36).  
Regarding claim 4, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the lip ring (12) and/or the vestibular ring (14) are inflatable (Col. 4 lines 26-31 and refer to Fig. 3; the lip ring includes hollow members 52 and duckbill valve that inflate the lip ring).  
Regarding claim 5, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the lip ring (12) and/or the vestibular ring (14) consists of a tube (see Fig. 6), wherein the tube is connected to the film (16) extending between the rings (see Fig. 6). 



    PNG
    media_image1.png
    340
    433
    media_image1.png
    Greyscale

Regarding claim 9, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein a compressed air connection is or is configured to be connected to a source of compressed air comprising an adjustable source of compressed air, via which the vestibular ring (14) and/or the lip ring (12) are brought under an individually adjustable pressure (Col. 4 lines 26-31; the lip ring has a connection to receive an air pump with a duckbill valve, which would adjust pressure).  
Regarding claim 11, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein a compressed air connection is provided, via which compressed air is releasable from the lip ring (2) and/or vestibular ring (14), if required (Col. 4 26-31). The lip ring has a connection to receive an external air pump with a duckbill value, indicating that the pump is releasable from the connection to the lip ring.   
Regarding claim 15, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the material thickness of the rings is different (see Fig, 1), the material thickness of the vestibular ring is greater than the material thickness of the lip ring (the vestibular ring includes members 52, and comfort members 28, 30 and 32 (Col. 3 lines 45-52), which makes the vestibular ring thicker than the lip ring). 
Regarding claim 16, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the rings (12, 14) are formed during manufacture by folding over and fastening on or welding on, the film (16) (Col. 1 lines 18-23).  
Regarding claim 17, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the vestibular ring comprises its own compressed air connection (Col. 4 lines 26-31) or a subsidiary compressed air connection or a pressure reducer. Furthermore, the vestibular ring of Mueller is fully capable of being under a lower overpressure than the lip ring.  

Regarding claim 18, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein a compressed air adapter is provided with which a compressed air connection of the film tensioning element (10) can be connected to the compressed air outlet at a dental treatment station (Col. 4 lines 26-31). A duckbill valve is provided with an external pump to inflate the hollow members 52 in a dental treatment setting, which is what the device is intended to be used for.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2) in view of Smith (US 9,526,521 B2). 
Regarding claim 2, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the vestibular ring (14) is filled with gas (Col. 4 lines 26-31) but is silent to wherein both the lip ring (12) and the vestibular ring (14) are filled with gas.  
	Smith teaches a surgical access assembly in the analogous art of devices for allowing access to a working area during a procedure (Col. 1 lines 34-38). Smith teaches the assembly includes rings (1020, 1050, 1030) and film (1010) extending between the rings (Fig. 1). Smith teaches that at least one of the rings may be an inflatable balloon (Col. 2 lines 37-38), indicating that more than one of the multiple rings may be inflated to create a larger, more accessible working area (Col. 1 lines 34-38). The expansion of the rings would stretch the film and retain the device at a greater distance than the natural distance (Col. 6 lines 19-22).	
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Mueller to have both the vestibular and lip rings be inflated with gas, as taught by Smith, because doing so would allow the device to expand at either end of the device and stretching the film to a maximum extent, providing a larger access and enhancing visibility during a dental procedure. The inflated rings would further provide wearing comfort of both the vestibular and the lip areas.
Regarding claim 10 (as best understood), Mueller in view of Smith teaches the film tensioning element according to claim 2 (see rejection above). Mueller teaches wherein both the lip ring (12) and the vestibular ring (14) as well as the film (16) comprise a highly elastic material (Col. 5 lines 41-45). 
Smith further teaches wherein, when the rings (12,14) are inflated, both a diameter of the rings and a diameter of the film tensioning element (16) increase (Col. 6 lines 19-25). When the rings are inflated, they increase in diameter, stretching the film and increasing the overall radial dimensions of the device.   
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Mueller to have both the vestibular and lip rings be inflated with gas, as taught by Smith, because doing so would allow the device to expand at either end of the device and stretching the film to a maximum extent, providing a larger access and enhancing visibility during a dental procedure. The inflated rings would further provide wearing comfort of both the vestibular and the lip areas.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2) in view of Lichtensteiger et al. (US 20220110715 A1), used as an English equivalent of EP3981357A1.  
Regarding claim 6, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the rings and the film comprise the same material (Col. 5 lines 41-46; the rings and the film are made to be deformable from an elastic material) but is silent to wherein the rings and the film are integral with each other
Lichtensteiger et al. teaches a film tensioning element in the same field of endeavor of devices for providing access for performing dental operations in a patient’s oral cavity (abstract). Lichtensteiger teaches two rings (14, 16) and a film (12) extending between them. The rings and the film are manufactured and molded together ([0076] lines 1-8) and is meant to be mass produced for a considerable reduction in manufacturing costs ([0012] lines 1-4).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the device of Mueller have the rings and the film be integral to each other, as taught by Lichtensteiger, because it would provide smooth and stable connections between the structures and provide the possibility of mass-production, hence lowering manufacturing costs. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2) in view of Hesselgren (US 3,781,994). 
Regarding claim 7, Mueller teaches the film tensioning element according to claim 1 (See rejection above), but does not teach wherein the lip ring (12) has a compressed air connection via which it can be inflated. 
Hesselgren teaches a device in the same field of endeavor for separating an area of an oral cavity for dental treatment (abstract). Hesselgren teaches the device includes an inflatable frame (2) that corresponds to a patient’s lip area (see Figures 1-2). Hesselgren teaches the frame includes an air connection (3, Figure 1) used to inflate the frame (Col. 2 lines 6-10) and being located at a location corresponding to the lower lip of a patient (see figures 1-2). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Mueller to have the lip ring be inflatable and have a compressed air connection at which it receives air, as taught by Hesselgren, because it would provide the patient with comfort in the lip area during an oral procedure since it can act as cushioning, and also maintain a stretched position that provides the dental professional with access to the working area. 
It would also have been obvious to have the air connection be located at the lower lip of the patient as it would eliminate the risk of being in the way and instead would extend in a direction that wouldn’t interfere with the working area (away from the working area), especially if reinflation happens to be needed during the procedure. 
Regarding claim 14 (as best understood), Mueller in view of Hesselgren teaches the film tensioning element according to claim 7 (see rejection above). Hesselgren teaches wherein the compressed air connection is attached to the lip ring in a region of the lower lip, laterally to a patient's front teeth (the air connection is attached to the lower lip side of the lip ring as shown in Fig. 1, since it would be an appropriate location for directing it away from the dental professional’s visible window and working area.  
It would also have been obvious to have the air connection be located at the lower lip of the patient as it would eliminate the risk of being in the way and instead would extend in a direction that wouldn’t interfere with the working area (away from the working area), especially if reinflation happens to be needed during the procedure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2) in view of Lin (CN 215273398U). 
Regarding claim 8, Mueller teaches the film tensioning element according to claim 1 (see rejection above), but does not teach wherein the gas in both rings is in flow connection with one another via a compressed air channel. Lin teaches a device in the same field of endeavor of inflatable devices for providing access or visibility to a patient’s surgical site (abstract). Lin teaches the device comprises an outer ring (1, Fig. 1) connected via a film (4, Fig. 1) to an inner ring (6, Fig. 1). Lin teaches the rings are inflatable for expanding a site radially (p. 2 par. 6). The two rings are inflated via a mutual air conduit (5) and inflate via tube (2). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Mueller to be inflatable at both rings via a mutual air conduit connecting the two rings, as taught by Lin, because having both rings be inflatable would provide a greater access diameter at either end of the device while providing the rings with a stiffness that would retain the device expanded throughout the procedure. Having a single air connection for both rings would reduce the bulkiness of the device and hence patient discomfort of the device since only one inlet and tube connection would be required.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2) in view of Skalnyi (US 2017/0128127 A1). 
Regarding claim 12, Mueller teaches the film tensioning element according to claim 1 (see rejection above), wherein the rings when inflated increase their volume in comparison to a volume of the rings in a relaxed state, to a volume of at least three times the volume in the relaxed state (the rings expand as they are inflated). However, Mueller does not teach wherein the rings are inflatable with an overpressure of 50 mbar to 200 mbar.
Skalnyi teaches a device in the analogous art of inflatable devices for use during surgery (abstract). Skalnyi teaches the device has a working portion that is inflated with a gas at a pressure ranging from 0.10 psi to 10 psi ([0100] lines 17-19). The range converted to mbar would be 6.9 mbar – 689 mbar. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select an inflation pressure to be between 0.10 psi to 10 psi for the rings of Mueller, as taught by Skalnyi, because it would be an appropriate pressure for devices intended to contact body cavities, such as a uterine cavity or an oral cavity. 
It would have been obvious for one having ordinary skill in the art that when the rings are inflated, the increase in volume to a volume of at least three times the volume in the relaxed state, since they are made of elastic material and are filled at a selected air pressure, intended to maximize access to a working area.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 10,292,788 B2).
Regarding claim 13, Mueller teaches the film tensioning element according to claim 1 (see rejection above), but is silent to wherein the vestibular ring and/or the lip ring in the inflated state has or have a diameter which corresponds to at least one tenth of a distance between the rings when the film is stretched, and at most one third of the distance between the rings.
However, it would have been obvious for one having ordinary skill in the art before the effective filing date to have the vestibular ring and/or the lip ring have a diameter in the inflated state that is at least one tenth of a distance between the rings and at most one third of the distance between the rings because dimensions of the device in the inflated state need to consider the dimensions of a patient’s mouth, and based on anatomy, the range would provide an appropriate diameter for enhanced access and visibility during operation without discomfort to the patient. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772         

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772

11/28/2022